Citation Nr: 0945126	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented on the 
question of whether the Veteran is eligibility for 
nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 28, 1950, to November 27, 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in December 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran failed to report for a hearing 
before the Board.  As good cause for failure to appear has 
not been shown, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.702.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

In an adverse determination in January 1999, the RO denied 
the claim for nonservice-connected pension, which had been 
denied by a decision in August 1974 by the Board on grounds 
that the Veteran did not have 90 days of active service 
during a period of war.  After the Veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and the rating 
decision became final by operation of law based on the 
evidence then of record.

In September 2006, the Veteran applied again for nonservice-
connected pension, which was denied in an adverse 
determination in December 2006 by a RO. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter in June 2007, the RO did notify the Veteran that 
his claim for nonservice-connected pension had been denied 
because he did not have 90 days of active service during a 
period of war.  The notice did not include the type of 
evidence needed to reopen the claim, namely, new and material 
evidence. 

As the document failed to notify the Veteran of the type of 
evidence needed to reopen the claim, the notice was 
defective. 

As adequate VCAA notice has not been furnished to the Veteran 
further procedural due process is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
information and evidence that is 
necessary to reopen the claim for 
nonservice-connected pension, that is, 
new and material evidence, and the 
information and evidence that is 
necessary to establish the underlying 
claim for nonservice-connected pension); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (the relative duties of VA and the 
claimant to obtain evidence); and of 
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim). 

2. After the development above has been 
completed and if any additional evidence 
is received adjudicate the claim.  
Whether additional evidence is received 
or not, and if the benefit remains 
denied, furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


